 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11       MARK LAWRENCE C.,1                             Case No. 5:18-cv-00591-AFM
12
                            Plaintiff,
                                                        MEMORANDUM OPINION AND
13
              v.                                        ORDER REVERSING AND
14                                                      REMANDING DECISION OF
         NANCY A. BERRYHILL, Acting                     COMMISSIONER
15
         Commissioner of Social Security,
16
                            Defendant.
17

18            Mark C. (“Plaintiff”) filed this action seeking review of the Commissioner’s
19   final decision denying his application for disability insurance benefits. In accordance
20   with the Court’s case management order, the parties have filed memorandum briefs
21   addressing the merits of the disputed issues. The matter is now ready for decision.
22                                         BACKGROUND
23            On April 22, 2014, Plaintiff applied for disability insurance benefits, alleging
24   that he became disabled on March 30, 2009. Plaintiff’s application was denied
25   initially and on reconsideration. (Administrative Record [“AR”] 70-82, 84-98.) A
26

27   1  Plaintiff’s name has been partially redacted in accordance with Federal Rule of Civil Procedure
     5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and Case
28   Management of the Judicial Conference of the United States.
 1   hearing took place on October 3, 2016 before an Administrative Law Judge (“ALJ”).
 2   Both Plaintiff, who was represented by counsel, and a vocational expert (“VE”)
 3   testified at the hearing. (AR 31-69.)
 4         In a decision dated November 4, 2016, the ALJ found that Plaintiff suffered
 5   from the severe impairments of degenerative disc disease of the cervical and lumbar
 6   spine and carpal tunnel syndrome (“CTS”). (AR 18.) The ALJ concluded that
 7   Plaintiff retained the residual functional capacity (“RFC”) to perform light work with
 8   the following limitations: he is unable to climb ladders, ropes, or scaffolds; he is able
 9   to occasionally climb ramps and stairs, balance, stoop, kneel crouch, and crawl; he
10   needs to avoid work at unprotected heights or around dangerous moving machinery;
11   he is able to occasionally reach overhead with bilateral upper extremities; and he is
12   able to frequently finger, handle, and feel with bilateral hands. (AR 20.) Relying upon
13   the testimony of the VE, the ALJ found that Plaintiff was capable of performing work
14   existing in significant numbers in the national economy. (AR 24.) Accordingly, the
15   ALJ concluded that Plaintiff was not disabled. (AR 25.)
16         The Appeals Council subsequently denied Plaintiff’s request for review (AR
17   1-6), rendering the ALJ’s decision the final decision of the Commissioner.
18                                   DISPUTED ISSUES
19         1. Whether the ALJ properly evaluated the medical evidence in assessing
20             Plaintiff’s RFC.
21         2. Whether the ALJ properly evaluated Plaintiff’s subjective complaints.
22                                STANDARD OF REVIEW
23         Under 42 U.S.C. § 405(g), this Court reviews the Commissioner’s decision to
24   determine whether the Commissioner’s findings are supported by substantial
25   evidence and whether the proper legal standards were applied. See Treichler v.
26   Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1098 (9th Cir. 2014). Substantial
27   evidence means “more than a mere scintilla” but less than a preponderance. See
28   Richardson v. Perales, 402 U.S. 389, 401 (1971); Lingenfelter v. Astrue, 504 F.3d
                                                2
 1   1028, 1035 (9th Cir. 2007). Substantial evidence is “such relevant evidence as a
 2   reasonable mind might accept as adequate to support a conclusion.” Richardson, 402
 3   U.S. at 401. This Court must review the record as a whole, weighing both the
 4   evidence that supports and the evidence that detracts from the Commissioner’s
 5   conclusion. Lingenfelter, 504 F.3d at 1035. Where evidence is susceptible of more
 6   than one rational interpretation, the Commissioner’s decision must be upheld. See
 7   Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007).
 8                                          DISCUSSION
 9          1.     Medical Evidence.
10          The ALJ summarized the medical evidence, beginning with Plaintiff’s
11   treatment notes from Aurora Sheboygan Clinic-Plymouth from 2012, which indicate
12   that Plaintiff reported pain in his lumbar spine. Objective findings, however, showed
13   negative straight leg raise bilaterally, normal gait, and good range of motion in both
14   the cervical and lumbar spine. (AR 21, 321-323, 333-336.)2 Similarly, treatment
15   notes from Caduceus Imperial in 2014 revealed that Plaintiff was in no acute distress,
16   had full range of motion of the spine without spasm, and normal muscle strength and
17   tone throughout. (AR 385-389, 393-395.)
18          An April 2014 x-ray of Plaintiff’s lumbar spine revealed slight narrowing at
19   L4-L5 and L5-S1, while an x-ray of Plaintiff’s cervical spine revealed mild
20   degenerative disease at C6-C7 and C6-T1. (AR 401-402, 410-411.) An MRI
21   performed in August 2014 showed mild bilateral foraminal stenosis, moderate
22   degenerative disc disease at L4-L5 and L5-S1, and mild degenerative facet disease at
23   the inferior lumbar levels. (AR 417-418.)
24          The ALJ also discussed Plaintiff’s treatment notes from Pain Management
25   Associates, Inc. from 2014, which indicated that Plaintiff had forward flexed posture
26   and tenderness to palpation of the bilateral lower lumbar paraspinals. He had
27
     2
      The administrative record includes multiple copies of records. Although the ALJ’s decision cites
28   copies of the same record, the Court omits duplicative citations to the record.
                                                    3
 1   decreased range of motion of the lumbar spine with pain. On the other hand, the
 2   records also indicate that Plaintiff had normal, steady gain and negative straight leg
 3   raise bilaterally. (AR 404-408, 412-416, 439-443.) Treatment notes from Inland Pain
 4   Medicine in 2015 revealed that Plaintiff had tenderness to palpation throughout his
 5   back and pain with facet loading. Plaintiff was in no acute distress and reported that
 6   pain medications were helpful for his back pain. (AR 555-560, 563, 565.) The ALJ
 7   noted that Plaintiff’s 2015 to 2016 treatment notes from Ultimate Medical Practice
 8   did not include any significant clinical findings regarding his neck and back pain.
 9   (AR 479-501.)
10         Next, the ALJ considered June 2016 treatment notes from Bones & Spine
11   Surgery, which included Plaintiff’s complaint of severe back pain radiating down the
12   right leg. Physical examination, however, showed no tenderness to palpation of the
13   cervical or lumbar spine. Spurling, Lhermitte’s, straight leg, femoral strength and
14   FABRE tests were all negative. Plaintiff had limited range of motion in the lumbar
15   spine, but normal range of motion, stability, and strength in all four extremities. (AR
16   502-505.)
17         Ralph N. Steiger, M.D., completed a consultative orthopedic evaluation of
18   Plaintiff in September 2016. Dr. Steiger noted that Plaintiff complained of upper and
19   lower back pain, right front leg pain, right great toe pain, bilateral knee pain, and
20   bilateral wrist and hand pain associated with numbness, tingling, and weakness. (AR
21   532-533.) Examination revealed Plaintiff’s head and neck were held in a normal
22   attitude of comfort. Plaintiff exhibited moderate tenderness to palpation at the base
23   of the occiput bilateral and at the cervical spinous processes at the C6-C7 level. There
24   was no tenderness to palpation of the greater occipital nerves, the scalenes,
25   sternocleidomastoids, or the paracervical muscles bilaterally. There was moderate
26   tenderness to palpation of the bilateral upper trapezia, bilateral levator scapulae and
27   bilateral rhomboids. There was no spasm. Plaintiff’s cervical range of motion was
28   restricted. (AR 535.) Plaintiff’s wrists revealed no swelling, but there was tenderness
                                                4
 1   upon palpation of the bilateral carpometacarpal joints. Plaintiff was able to make full
 2   fists and fully extend all finger joints to 180 degrees. Finkelstein’s test was positive
 3   on the right, and both the Tinel’s and Durkan’s test were positive bilaterally. (AR
 4   536-537.) Sensation was not intact in both upper extremities, with hypesthesia of the
 5   right fourth and fifth fingers. Muscle function was normal with no evidence of muscle
 6   wasting. (AR 537.) Plaintiff’s ambulation was performed with a right antalgic gait;
 7   heel walking was performed with difficulty; and Plaintiff climbed on and off the
 8   examination table slowly. (AR 538.) Dr. Steiger noted moderate tenderness of the
 9   upper and lower thoracic spine and the right posterior-superior iliac spine. Plaintiff’s
10   lumbar spine range of motion was limited. (AR 538-539.) Straight leg raising was
11   positive for pain, and Lasegue’s test for sciatic nerve root was positive bilaterally.
12   (AR 539.) Plaintiff’s neurological examination was normal. (AR 541.)
13           With regard to Plaintiff’s carpal tunnel syndrome (“CTS”), the ALJ noted that
14   Plaintiff complained of bilateral hand pain in October 2012. (AR 268-270.) In
15   November 2012, Plaintiff complained of numbness and tingling in the ulnar aspect
16   of both hands. Neurodiagnostic studies of Plaintiff’s upper extremities revealed
17   moderate to severe cubital tunnel syndrome the ulnar aspect of both hands and
18   bilateral CTS, greater on the left than the right. (AR 328-329, 335-337, 342-345.)
19   Nevertheless, the ALJ observed that subsequent treatment notes revealed little to no
20   complaints regarding bilateral CTS. For example, treatment notes from Primary Care
21   of Caduceus from 2014 showed that Plaintiff was in no acute distress, and
22   examination of his upper extremities was normal. (AR 385-389, 393-395.) Likewise,
23   2016 treatment notes from Bones & Spine Surgery revealed normal inspection,
24   palpation, range of motion, stability and strength for all four extremities. (AR 502-
25   505.)
26           In addition, the ALJ noted that there was no evidence of any treatment for any
27   condition between January 2013 and February 2014. (AR 22, citing AR 265-399.)
28

                                                5
 1         2.     Opinion Evidence.
 2         Richard Kanga, M.D.
 3         Richard Kanga, M.D., treated Plaintiff for anxiety and depression. Dr. Kanga
 4   completed a disability questionnaire in April 2016, opining that Plaintiff was able to
 5   lift and/or carry over 50 pounds frequently and able to sit and stand/walk for six hours
 6   in an eight-hour workday. He imposed no significant limitations on Plaintiff’s ability
 7   to reach, handle, or finger. Further, Dr. Kanga opined that Plaintiff would miss work
 8   less than once a month. Dr. Kanga clarified that Plaintiff saw a specialist for his back
 9   pain. (AR 520-524.)
10         Fred Soeprono, M.D.
11         Dr. Soeprono treated Plaintiff from May to June 2015. In September 2016,
12   Dr. Soeprono completed a skin disorder impairment questionnaire. He diagnosed
13   Plaintiff with parapsoriasis and indicated that Plaintiff would follow up with an
14   oncologist. Dr. Soeprono opined that Plaintiff was able to sit and stand/walk for four
15   hours in an eight-hour day. (AR 525-529.) Dr. Soeprono explained that Plaintiff was
16   “referred out after only three visits for continued care,” and that another doctor would
17   “be able to answer questions more thoroughly.” (AR 530.)
18         Dr. Steiger
19         In addition to examining Plaintiff, Dr. Steiger reviewed Plaintiff’s diagnostic
20   studies and numerous medical records. (AR 541-544.) Dr. Steiger made 38 clinical
21   findings and 24 diagnoses. (AR 544-547.) Based upon his findings, Dr. Steiger
22   opined that Plaintiff was precluded from the following: repetitive or prolonged neck
23   movement; repetitive gripping, grasping, pinching, and fine manipulation; typing,
24   keyboarding, data entry, or writing more than 25% of a workday; heavy lifting,
25   pushing, or pulling; repeated bending or stooping; repetitive twisting; prolonged
26   sitting; repetitive squatting, climbing, crawling, or kneeling: and prolonged standing
27   or walking. In addition, Dr. Steiger opined that Plaintiff should not drive or work
28   around machinery while taking narcotic medication. (AR 548.)
                                                6
 1         Dr. Steiger also completed a separate disability impairment questionnaire, in
 2   which he opined that:
 3       Plaintiff can sit for two to three hours in an eight-hour day;
 4       Plaintiff can stand and/or walk for one to two hours in an eight-hour day;
 5       Plaintiff could sit for 30 minutes at a time before needing to stand up and move
 6         around for 10 to 15 minutes;
 7       Plaintiff could occasionally lift and/or carry up to twenty pounds;
 8       Plaintiff’s impairments would cause him to miss work two to three times a
 9         month.
10   (AR 550-554.)
11         State agency physicians
12         In September 2014, State agency physician Bill Payne, M.D., opined that
13   Plaintiff could occasionally lift/carry twenty pounds and frequently lift/carry up to
14   ten pounds; could sit, stand and/or walk for six hours in an eight-hour workday; could
15   occasionally push and pull with his upper extremities and occasionally climb,
16   balance, bend, kneel, crouch, and crawl; had a limited ability to reach overhead; was
17   not limited in his ability to perform handling, fingering, or feeling. (AR 78-80.) On
18   reconsideration in November 2014, State agency physician F. Kalmar, M.D.,
19   rendered the same opinions. (AR 94-96.)
20         3.     The ALJ’s Decision.
21         In assessing Plaintiff’s RFC, the ALJ discussed the foregoing evidence and
22   medical opinions. (AR 20-22.) The ALJ assigned some weight to the opinion of
23   Dr. Kanga, but noted that Dr. Kanga imposed a less restrictive residual functional
24   capacity than the ALJ adopted – for example, Dr. Kanga opined that Plaintiff could
25   lift/carry over 50 pounds frequently and had no significant limitations in reaching,
26   handling, or fingering. (AR 22.) The ALJ gave little weight to Dr. Soeprono’s opinion
27   that Plaintiff could lift/carry 50 pounds frequently, sit, stand and/or walk for four
28   hours in an eight-hour workday, and needed to take unscheduled breaks “as needed.”
                                               7
 1   (AR 22.) In doing so, the ALJ explaining that although Dr. Soeprono had a treating
 2   relationship with Plaintiff, the history was brief, and Dr. Soeprono stated that after
 3   three visits, Plaintiff was referred to another physician who would be able to “answer
 4   questions more thoroughly.” (AR 22.)
 5          The ALJ noted Dr. Steiger’s conclusion that Plaintiff was unable to perform
 6   full time competitive work and, specifically, Dr. Steiger’s opinions that Plaintiff: was
 7   able to sit for only two or three hours, was able to stand and/or walk for only one to
 8   two hours, required breaks from sitting every 30 minutes for 10 to 15 minutes, was
 9   limited to occasional use of his bilateral upper extremities for reaching, handling and
10   fingering, his symptoms would occasionally increase if he were placed in a
11   competitive work environment, and was likely to miss two to three days of work per
12   month. (AR 22.) The ALJ afforded Dr. Steiger’s opinion little weight. In support of
13   his decision, the ALJ explained:
14          As discussed in detail above, the record as a whole did not support the
15          degree of limitations found by Dr. Steiger. Additionally, Dr. Steiger had
16          no treating relationship with the claimant, as he only saw him once
17          during an orthopedic evaluation. Moreover, findings of “cannot work,”
18          “is disabled” or “is unemployable” by a treating doctor is not given
19          controlling weight or given special significance as the determinant of
20          disability under the Social Security Act are reserved to the
21          Commissioner. SSR 96-5p.
22   (AR 22.)
23          Instead, the ALJ gave “great weight” to the opinions of the State agency
24   medical consultants, finding that they were “generally consistent with the record as
25   a whole and the findings of this decision.” (AR 22-23.) As mentioned above, the ALJ
26   concluded that Plaintiff retained the RFC to perform light work3, with no climbing
27
     3
      Light work contemplates the ability to lift/carry 20 pounds occasionally and 10 pounds frequently.
28   See 20 C.F.R. § 404.1567(b).
                                                     8
 1   ladders, ropes or scaffolds, only occasionally climbing ramps and stairs; occasionally
 2   balancing, stooping, kneeling, crouching, and crawling; occasionally reaching
 3   overhead with bilateral upper extremities; and frequently fingering, handline, and
 4   feeling with bilateral hands. (AR 20.)
 5         4.     Analysis.
 6         Plaintiff contends that the ALJ failed to properly consider the medical evidence
 7   in assessing Plaintiff’s RFC. Among other things, Plaintiff argues that the ALJ failed
 8   to provide legally sufficient reasons for rejecting the opinion of Dr. Steiger. (ECF
 9   No. 20 at 4-6.)
10         In determining a claimant’s RFC, an ALJ must consider all relevant evidence
11   of record, including medical opinions. Tommasetti v. Astrue, 533 F.3d 1035, 1041
12   (9th Cir. 2008); Robbins v. Soc. Sec. Admin., 466 F.3d 880, 883 (9th Cir. 2006); see
13   20 C.F.R. § 404.1527(b). If the ALJ rejects significant probative evidence, the ALJ
14   must explain why. Vincent v. Heckler, 739 F.2d 1393, 1395 (9th Cir. 1984). Before
15   rejecting the uncontradicted opinion of a treating or examining physician, an ALJ
16   must provide clear and convincing reasons for doing so. Hill v. Astrue, 698 F.3d
17   1153, 1159-1160 (9th Cir. 2012); Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d
18   1155, 1164 (9th Cir. 2008). “Even if contradicted by another doctor, the opinion of
19   an examining doctor can be rejected only for specific and legitimate reasons that are
20   supported by substantial evidence in the record.” Hill, 698 F.3d at 1160 (quoting
21   Regennitter v. Comm’r of the Soc. Sec. Admin., 166 F.3d 1294, 1298-1299 (9th Cir.
22   1999)). An ALJ meets the requisite specific and legitimate standard “by setting out a
23   detailed and thorough summary of the facts and conflicting clinical evidence, stating
24   his interpretation thereof, and making findings.” Trevizo v. Berryhill, 871 F.3d 664,
25   675 (9th Cir. 2017) (citations and internal quotation marks omitted). On the other
26   hand, an ALJ commits error if he “rejects a medical opinion or assigns it little weight
27   while doing nothing more than ignoring it, asserting without explanation that another
28   medical opinion is more persuasive, or criticizing it with boilerplate language that
                                               9
 1   fails to offer a substantive basis for his conclusion.” See Garrison v. Colvin, 759 F.3d
 2   995, 1012-1013 (9th Cir. 2014).
 3         Because Dr. Steiger was an examining physician and because his opinions
 4   were contradicted, the ALJ was required to provide specific and legitimate reasons
 5   before rejecting them. The ALJ provided three reasons for his decision to discount
 6   Dr. Steiger’s opinions, none of which satisfy his obligation.
 7         First, the ALJ concluded that “the record as a whole did not support the degree
 8   of limitations found by Dr. Steiger.” (AR 22.) Generally, a physician’s opinion
 9   regarding a claimant’s limitations may be rejected because it is inconsistent with the
10   record as a whole, so long as the ALJ provides specificity for that conclusion. See
11   Batson v. Comm’r of the Soc. Sec. Admin., 359 F.3d 1190, 1195 (9th Cir. 2004) (ALJ
12   may discredit treating physician’s opinion that is unsupported by the record as a
13   whole or by objective medical findings); Morgan v. Comm’r of the Social Sec.
14   Admin., 169 F.3d 595, 601 (9th Cir. 1999) (same). Here, however, the ALJ dismissed
15   Dr. Steiger’s opinion as inconsistent with the record, but did not identify which of
16   Dr. Steiger’s opinions he found inconsistent with which portion of the medical
17   record. As set forth above, Dr. Steiger assessed a wide variety of limitations,
18   including limitations on Plaintiff’s ability stand and walk, his need for breaks every
19   thirty minutes, and a limitation to occasional use of his upper extremities to reach,
20   grasp, and perform fine manipulation. Furthermore, the record contains objective
21   evidence of Plaintiff’s degenerative disc disease and CTS that could support these
22   limitations. In the circumstances of this case, the ALJ’s boilerplate statement does
23   not constitute a specific and legitimate reason for rejecting Dr. Steiger’s opinions.
24   See Garrison, 759 F.3d at 1012-1013 (noting that “criticizing [opinions] with
25   boilerplate language that fails to offer a substantive basis” is error); Embrey v. Bowen,
26   849 F.2d 418, 421 (9th Cir. 1988) (“To say that medical opinions are not supported
27   by sufficient objective findings or are contrary to the preponderant conclusions
28   mandated by the objective findings does not achieve the level of specificity our prior
                                                10
 1   cases have required....”); Carmona v. Berryhill, 2017 WL 3614425, at *4 (C.D. Cal.
 2   Aug. 22, 2017) (“Saying that a medical opinion is ‘inconsistent with the substantial
 3   evidence’ is not a specific reason for rejecting the opinion; it is nothing more than
 4   boilerplate.”).
 5         Next, the ALJ rejected Dr. Steiger’s opinion because Dr. Steiger “only saw
 6   [Plaintiff] once during an orthopedic evaluation.” (AR 22.) By definition,
 7   consultative and examining physicians typically see a claimant only once. This fact
 8   alone is not a specific and legitimate reason for rejecting those physicians’ opinions.
 9   See Cleghorn v. Colvin, 2015 WL 8282508, at *3 (C.D. Cal. Dec. 8, 2015) (ALJ
10   improperly rejected examining physician’s opinion because physician examined
11   Plaintiff only one time); Pasos v. Colvin, 2015 WL 1097329, at *5 (C.D. Cal. Mar. 9,
12   2015) (same, noting that “it is well-settled that the opinions of examining physicians
13   (who normally see claimants only once) are entitled to deference and subject to the
14   same legal standard that the Commissioner must apply to the opinions of treating
15   physicians”); Rubalcava v. Colvin, 2013 WL 4013404, at *2 (C.D. Cal. Aug. 5, 2013)
16   (same). This error is particularly noteworthy in light of the ALJ’s decision to credit
17   two physicians who never examined Plaintiff over the examining physician. See
18   Cleghorn, 2015 WL 8282508, at *3 (“The ALJ failed to explain why [a one-time
19   examination] was relevant to evaluating Plaintiff’s conditions – particularly in light
20   of the ALJ’s decision to credit a physician who never examined Plaintiff over that of
21   an examining doctor.”).
22         Finally, the ALJ explained that Dr. Steiger’s opinion constituted a conclusion
23   reserved to the Commissioner. (AR 22, citing SSR 96–5p.) SSR 96-5p provides that
24   treating-source opinions that a person is disabled or unable to work “can never be
25   entitled to controlling weight or given special significance.” See 1996 WL 374183,
26   at *5. While the rule might apply to Dr. Steiger’s conclusion that Plaintiff was
27   “unable to perform full time competitive work” (see AR 548), it does not apply to
28   Dr. Steiger’s medical opinions regarding Plaintiff’s specific functional limitations.
                                               11
 1   See Craghill-Quinn v. Astrue, 2009 WL 1035302, at *8 (E.D. Cal. Apr. 17, 2009)
 2   (ALJ’s reference that to SSR 96-5p’s rule that the decisions regarding disability and
 3   ability to work are reserved to the Commissioner is not a legitimate supporting reason
 4   to reject physician’s opinion).
 5         In defending the ALJ’s determination, the Commissioner argues that the ALJ
 6   was entitled to give the opinions of Drs. Kanga and Soeprono greater weight than the
 7   opinion of Dr. Steiger because they were treating physicians. (ECF No. 22 at 2-3.)
 8   The ALJ, however, did not purport to favor the treating physicians’ opinions over
 9   Dr. Steiger’s. To the contrary, as set forth above, the ALJ afforded the treating
10   physicians’ opinions “some” or “little” weight and instead explicitly adopted the
11   opinions of the non-examining State agency physicians. Moreover, simply attributing
12   more weight to the opinions of Drs. Kanga and Soeprono – neither of whom treated
13   Plaintiff’s severe impairments of degenerative disc disease or CTS – over the opinion
14   of Dr. Steiger, an orthopedic surgeon, would have been inconsistent with the
15   Commissioner’s regulations. See 20 C.F.R. § 404.1527(c)(5) (ALJs “generally give
16   more weight to the medical opinion of a specialist about medical issues related to his
17   or her area of specialty than to the medical opinion of a source who is not a
18   specialist”); see also Hunt v. Berryhill, 2017 WL 1177981, at *18 (N.D. Cal. Mar. 30,
19   2017).
20         The Commissioner further argues that the opinions of the State agency medical
21   consultants constitute substantial evidence supporting the ALJ’s decision. (ECF No.
22   22 at 3-4.) While the Commissioner is correct as a matter of law, this argument has
23   no bearing on whether or not the ALJ properly considered the medical opinion of
24   Dr. Steiger, an examining physician. Stated differently, it does not eliminate the
25   ALJ’s obligation to provide legally sufficient reasons for rejecting Dr. Steiger’s
26   opinion.
27         An ALJ’s failure to properly evaluate a treating or examining physician’s
28   opinion may be harmless error when a reviewing court “can confidently conclude
                                              12
 1   that no reasonable ALJ, when fully crediting the [opinion], could have reached a
 2   different disability determination.” Marsh v. Colvin, 792 F.3d 1170, 1173 (9th Cir.
 3   2015) (citing Stout v. Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1055-1056 (9th Cir.
 4   2006)). The Court cannot conclude as much here. Rather, if some or all of
 5   Dr. Steiger’s opinions were credited, it would have affected the ALJ’s assessment of
 6   Plaintiff’s RFC and may likely have affected the ultimate determination of disability.
 7   Indeed, the VE testified that if Plaintiff were restricted to only occasional handling
 8   and fingering, the jobs identified would no longer exist. (See AR 63-68.)
 9   Accordingly, the Court cannot conclude that the error was harmless. See Matthews v.
10   Berryhill, 2018 WL 1352927, at *4 (C.D. Cal. Mar. 15, 2018).4
11                                            REMEDY
12          Ninth Circuit case law “precludes a district court from remanding a case for an
13   award of benefits unless certain prerequisites are met.” Dominguez v. Colvin, 808
14   F.3d 403, 407 (9th Cir. 2016) (citations omitted). “The district court must first
15   determine that the ALJ made a legal error, such as failing to provide legally sufficient
16   reasons for rejecting evidence. . . . If the court finds such an error, it must next review
17   the record as a whole and determine whether it is fully developed, is free from
18   conflicts and ambiguities, and all essential factual issues have been resolved.”
19   Dominguez, 808 F.3d at 407 (citation and internal quotation marks omitted).
20          Although the Court has found error as discussed above, the record on the whole
21   is not fully developed, and factual issues remain outstanding. The issues concerning
22   Plaintiff’s alleged disability “should be resolved through further proceedings on an
23   open record before a proper disability determination can be made by the ALJ in the
24   first instance.” See Brown-Hunter v. Colvin, 806 F.3d 487, 496 (9th Cir. 2015); see
25   also Treichler, 775 F.3d at 1101 (remand for award of benefits is inappropriate where
26   “there is conflicting evidence, and not all essential factual issues have been
27
     4
      Because remand is warranted with respect to this claim, the Court need not reach the merits of
28   Plaintiff’s other claim.
                                                   13
 1   resolved”) (citation omitted); Strauss v. Comm’r of the Soc. Sec. Admin., 635 F.3d
 2   1135, 1138 (9th Cir. 2011) (same where the record does not clearly demonstrate the
 3   claimant is disabled within the meaning of the Social Security Act).
 4            Accordingly, the appropriate remedy is a remand for further administrative
 5   proceedings pursuant to sentence four of 42 U.S.C. § 405(g).5
 6            IT IS THEREFORE ORDERED that Judgment be entered reversing the
 7   decision of the Commissioner of Social Security and remanding this matter for
 8   further administrative proceedings consistent with this opinion.
 9

10   DATED: 6/6/2019

11

12                                                   ____________________________________
                                                          ALEXANDER F. MacKINNON
13                                                   UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   5   It is not the Court’s intent to limit the scope of the remand.
                                                        14
